Citation Nr: 0006901	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the character of the service member's military 
discharge precludes entitlement to Department of Veterans 
Affairs compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1981 to May 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 administrative decision of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board remanded this 
case in December 1997 and October 1998.


REMAND

Unfortunately, this case must be remanded again to the RO in 
light of actions the appellant has taken during the pendency 
of this appeal with regard to appeals/claims filed before 
military service department review boards challenging the 
type or characterization of his May 1982 undesirable 
discharge.  As the record reflects, the Board remanded this 
case in December 1997 because the evidence then before the 
Board indicated that the appellant had filed a claim before 
the Army Discharge Review Board (ADRB).  Further action on 
his claim before VA was, by necessity, stayed pending the 
outcome of the ADRB's decision.  See e.g. Duro v. Derwinski, 
2 Vet. App. 530 (1992).  Subsequently, the ADRB issued a 
decision in May 1998 denying the appellant's claim before 
that board.  At that time, he was advised by the ADRB that he 
could reapply to the ADRB for a personal hearing and/or apply 
to the Army Board for Correction of Military Records (ABCMR).  
Enclosed with the notice of the ADRB's decision was a DD Form 
149 to initiate a claim before the ABCMR.

Following the Board's second remand of October 1998 to 
resolve a hearing request matter, the record reflects that 
the appellant prepared a DD Form 149 to initiate a claim with 
the ABCMR.  This form indicates that he believed his military 
discharge papers should be corrected to reflect that he 
received a medical discharge due to psychiatric illness.  It 
appears that the RO was first advised of this matter in 
October 1999, when the appellant's representative submitted a 
copy of the Form 149 and other correspondence indicating that 
the representative had on his behalf filed the Form 149 with 
the ABCMR in August 1999.

While the Board regrets the delay necessitated by another 
remand, further appellate action by VA on this claim must 
again be stayed in light of the appellant's decision to 
pursue a claim before the ABCMR.  Duro, supra; see also 38 
U.S.C.A. §§ 5103(a), 7104(a) (West 1991 & Supp. 1999) 
(decisions of the Board must be based on all of the evidence 
that is known to be available).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The RO should contact the ABCMR and 
request complete, legible copies of any 
final decisions or determinations 
pertaining to an application and/or 
appeal filed by the appellant with the 
ABCMR pertaining to the classification of 
his release/discharge from the Army.  
Copies of any documents received from 
ABCMR should be associated with the 
claims folder.

2.  After completion of the above, the RO 
should readjudicate the claim with 
consideration given to all of the 
evidence of record and any final decision 
or determination of the ABCMR.  If the 
determination remains adverse to the 
appellant, furnish a supplemental 
statement of the case to him and his 
representative.  Accord an appropriate 
period for response.

Thereafter, return to the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


